 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 70Union Square Theatre Management, Inc. and Theat-rical Protective Union, Local One, I.A.T.S.E., AFLŒCIO.  Cases 2ŒCAŒ28430 and 2ŒRCŒ21540 August 17, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX                     AND HURTGEN On September 3, 1996, Administrative Law Judge Ste-ven Davis issued the attached decision.1 The Respondent filed exceptions and a supporting brief.  The Charging Party filed cross-exceptions, a supporting brief, and an answering brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions, cross-exceptions, and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions only to the extent consistent with this Decision and Order and to dismiss the complaint and the representation petition. 1.  In his Decision and Direction of Election in Case 2ŒRCŒ21540, the Regional Director found that the Re-spondent™s technical directors were employees, and not statutory supervisors, managerial employees, or guards, as the Respondent contended. He also found, contrary to the Respondent™s contention, that a bargaining unit made up entirely of the technical directors at the four theaters managed by the Respondent was an appropriate bargain-ing unit.  The Respondent filed a request for review of those findings, which the Board denied. At the hearing on unfair labor practices, the judge al-lowed the Respondent to introduce the record from the representation case hearing and also to introduce addi-tional documents bearing on the technical directors™ status.  In his decision, the judge found, in agreement with the Regional Director, that the technical directors were employees and that a multilocation unit of technical directors was an appropriate unit. The Charging Party Union, citing Section 102.67(f) of the Board™s Rules and Regulations, has excepted to the judge™s allowing the Respondent to relitigate those is-sues, although it endorses his findings.  Section 102.67(f) provides that ﬁ[d]enial of a request for review shall con-stitute an affirmance of the Regional Director™s action which shall also preclude relitigating any such issues in any related subsequent unfair labor practice proceeding.ﬂ  The Union argues that this unfair labor practice proceed-ing is ﬁrelatedﬂ to the earlier representation proceeding, and therefore that the judge erred in reconsidering the matters previously decided by the Regional Director.                                                                                                                      1 The judge incorrectly stated in the fourth paragraph of the section of his Opinion entitled ﬁThe Supervisory and Unit Issues,ﬂ that the Respondent argued that the Regional Director had improperly certified the Union.  The Union lost the election and was never certified.  We also correct the judge™s citation to New Horizons for the Re-tarded, 283 NLRB 1173 (1987) 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings.  We reject the Union™s contention that the judge should not have allowed the Respondent to challenge the Re-gional Director™s determination that the technical direc-tors are employees rather than statutory supervisors or managerial employees.3  That determination is not bind-ing on the Board when violations of Section 8(a)(1) and (3) are alleged, as they are here, and the resolution of those issues turns on the individuals™ status.4  We there-fore find that the technical directors™ status was properly relitigated. Concerning the unit issue, we note that normally, when an employer in an unfair labor practice case is resisting a bargaining obligation, it is precluded by Section 102.67(f) from relitigating the appropriateness of a unit that was found appropriate in the representation case.5   We therefore agree with the Union that the judge should not have reconsidered whether a single, multilocation unit, which the Regional Director found to be appropri-ate, was in fact an appropriate unit. The Respondent, however, also contends that the unit is inappropriate because it consists entirely of technical directors, who the Respondent alleges are statutory su-pervisors or managerial employees.  As we have found above, the Respondent is entitled to relitigate the issue of whether the technical directors are protected employees or unprotected supervisors or managerial employees in connection with the Section 8(a)(1) and (3) charges.  Our determination of that issue will unavoidably determine whether the unit is appropriate.   Accordingly, we find that the judge correctly allowed the Respondent to reliti-gate this aspect of the unit issue. 2.  The Respondent has excepted to the judge™s finding that the technical directors are statutory employees.  The Respondent contends, as it did before the Regional Di-rector, that the technical directors are either supervisors or managerial employees and thus are not protected by  3 The Respondent no longer argues that the technical directors are guards. 4 Serv-U-Stores, Inc., 234 NLRB 1143, 1144 (1978); Clothing & Textile Workers (Sagamore Shirt Co.) v. NLRB, 365 F.2d 898, 904Œ905 (D.C. Cir. 1966).  5 See, e.g., Saginaw Education Assn., 298 NLRB 259, 263 (1990); Clothing & Textile Workers (Sagamore Shirt Co.) v. NLRB, 365 F.2d at 904.  Although this principle usually is invoked in cases in which the employer is challenging a union™s certification, it also applies in cases like this, where the Respondent is resisting an order, issued pursuant to NLRB v. Gissel Packing Co., 395 U.S. 575 (1969), to bargain with an uncertified union as a remedy for egregious unfair labor practices.  Cf. Sahara Datsun, Inc. v. NLRB, 811 F.2d 1317 (9th Cir. 1987) (no reliti-gation of union™s labor organization status in unfair labor practice case).   326 NLRB No. 17  UNION SQUARE THEATRE MANAGEMENT 71the Act.  As the Regional Director correctly observed, 
the Respondent has the burden of proof on this matter.
6  On reflection, and contrary to
 our earlier denial of re-

view, we find that the Respondent has demonstrated that 

the technical directors are 
supervisors under the Act.
7 ﬁSupervisorﬂ is defined in Section 2(11) of the Act as  
 . . . any individual having authority, in the interest of 
the employer, to hire, transfer, suspend, lay off, recall, 
promote, discharge, assign, reward, or discipline other 

employees, or responsibly to direct them, or to adjust 
their grievances, or effectively to recommend such ac-
tion, if in connection with the foregoing the exercise of 
such authority is not of a merely routine or clerical na-
ture, but requires the use of independent judgment. 
 The possession of even one of those attributes is enough to 
convey supervisory status, provided the authority is exer-
cised with independent judgment, not in a merely routine or 
clerical manner. 
The Regional Director found 
that the technical direc-tors sporadically hire casual employees to perform rou-
tine repairs and for brief 1- or 2-day projects, and that 
they also hire people to substitute for themselves.  He 
found, however, that such hiring does not confer supervi-
sory status.  The judge agre
ed with the Regional Direc-
tor.  We disagree and reverse. 
The principal duties of the 
technical directors include 
performing physical tasks of a craft or technical nature 
around the theaters.  Much of that work consists of re-

pairs and maintenance performed by the technical direc-
tors themselves.   At times, however, there are carpentry, 
painting, and other types of maintenence jobs that require 
more than one person to perform and for which the tech-
nical directors must obtain individual employees or even 
crews on a temporary basis.  
The record establishes that a 
significant, if irregular, part of the technical directors™ 

function is to find and hire those workers on the Respon-
dent™s behalf, set their pay rates, and determine their du-
ration of employment.
8 Thus, in January 1994, then-
technical director Robert Easter hired a crew of employ-
ees to pick up, move, and in
stall seats in the Minetta 
Lane Theater.  He also hired another crew to paint those 

seats.  When Mitch Christenso
n was technical director at 
the Union Square Theater in 1994, he hired some 50 in-
dividuals to renovate the theater.
9   Christenson also testi-
                                                          
                                                                                             
6 Biewer Wisconsin Sawmill
, 312 NLRB 506, 507 (1993). 
7 We agree that the Respondent has failed to demonstrate that the 
technical directors are managerial 
employees, for the reasons discussed 
in the Regional Director™s Deci
sion and Direction of Election. 
8 The record also reflects that the 
technical directors often hire indi-
viduals to substitute for them when 
they are absent and that they rec-ommend individuals to succeed them when they are about to leave the 
Respondent™s service.  They also, at
 times, hire individuals as employ-
ees of the shows using the theaters.  We do not rely on these facts in 
determining that the technical dire
ctors are statutory supervisors. 
9  The Regional Director found that those individuals were employ-
ees of the show, not of the Respondent, and therefore that Christenson™s 

actions did not support the contention that he was a supervisor of the 
fied that he hired other indi
viduals on other occasions to 
build a buffer to minimize sound coming from an adjoin-
ing building, to do painting, and to do maintenance work. 
Patrick O™Hanlon hired an employee to help him paint 
and repair the bathrooms in the Orpheum Theater.
10 Pat-rick Mann hired one individual to help him with restora-
tion and painting at the Minetta Lane Theater after a 

show closed in 1994, and another to assist him in chang-
ing the marquee and covering the lobby of the theater in 
March 1995. Even Timothy Hamilton, who had only 
been employed as a technical 
director for 3 months at the 
time of the hearing in May 1995, testified to having hired 

someone to perform carpentry work at the Union Square 
Theater.  Thus, all of the individuals who were serving as 
technical directors at or near
 the time of the hearing had 
hired either single individuals or entire crews in either 
1994 or 1995. 
The record also establishes th
at the technical directors™ 
exercise of hiring authority is
 neither routine nor clerical in nature, but involves the use of independent judgment.  
In this regard, we note that once it is determined that 
additional help will be hired,
 the technical directors have 
complete discretion to decide whom to hire, based on 

their own assessments of what skills are needed for the 

particular job and whether the individuals they are con-
sidering hiring have the appropriate skills or qualifica-
tions.
11 Significantly, the techni
cal directors also deter-
mine the rates of pay for the temporary employees.
12 Notwithstanding the authority to hire assigned to and 
exercised by the technical di
rectors, our dissenting col-
league contends that they are not statutory supervisors 
because their hiring authority is exercised only sporadi-
cally, and because the employ
ees whom they hire would 
not be included in the bargaining unit with them.  We 
disagree.  Respondent.  In this regard, the Re
gional Director erred.  Payroll 
documents introduced at the unfair la
bor practices hearing indicate that 
those individuals were employed by the Respondent; indeed, there 
seems to have been no show at the Union Square Theater when they 
were hired. 
10  The record does not clearly establish when this hiring took place, 
but it appears to have been in either 1994 or early 1995.  O™Hanlon was 
employed by the Respondent in late 
1993, and the show in question did 
not enter the theater until February 1994.  
11  Thus, for example, Christenson testified that in hiring the renova-
tion crew he relied on people with whom he had previously worked and 
on recommendations from friends; he
 testified that he alone deter-
mined, from his past experience, how many people to hire for the crew.  
Mann testified that he hired a particul
ar individual because he felt that 
individual was appropriate for the j
ob, and Hamilton testified that he 
hired a particular individual because
 he had previously worked with 
him and he knew he did reliable wo
rk. Although at times the technical 
directors obtained the approval of 
Alan Schuster, the Respondent™s 
managing director, to engage in hiring
, the record reflects that Schuster 
did not review or approve their deci
sions to hire specific individuals. 
12 Rates of pay are set normally within ranges corresponding to the 
prevailing rates of pay in the area fo
r similar work.  However, that the 
authority to set pay rates is disciplin
ed by market forces does not mean 
that it is not supervisory authority under Sec. 2(11).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 72The Board has held that an individual™s sporadic exer-
cise of supervisory authority over nonunit personnel does 
not necessarily so ally the individual with management 
as to warrant the individual
™s exclusion from a bargain-
ing unit as a statutory supervisor. See 
Detroit College of 
Business
, 296 NLRB 318 (1989), and cases cited 
therein.The Board has noted that this is particularly so 

with regard to professional employees, who frequently 
require the assistance of support personnel such as secre-
taries to enable them to pe
rform their own professional 
duties.  
New York University
, 221 NLRB 1148, 1156 
(1975).  Thus, for example, in 
Adelphi University
, 195 
NLRB 639 (1972), the fact th
at the director of admis-
sions had authority to hire, fire, and direct his personal 
secretary was found not to be sufficient in and of itself to 
cause the director to be excl
uded as a supervisor from a 
faculty member bargaining unit.  
Where, however, the performance of supervisory func-
tions is ﬁpart and parcel of the individual™s ‚primary 
work product™ rather than an ancillary part of their du-
ties,ﬂ Detroit College
, supra at 321, the Board has con-
cluded that the individual is a 2(11) supervisor.  Thus, in 
Detroit College
, the Board excluded as supervisors de-
partment coordinators who had been hired not just to 
teach but also to evaluate an
d hire part-time nonunit fac-
ulty.  Similarly, in 
Rite Aid Corp.,
 325 NLRB No. 134 
(1998), pharmacy managers who were hired both to per-

form pharmaceutical work a
nd to manage the pharmacy, 
including hiring, firing, and disciplining pharmacy tech-

nicians, were found to be statutory supervisors.
13 In this case, the record reflects that the technical direc-
tors were hired not just to do minor maintenance and 

repair work themselves, but also with the specific under-
standing that they would be responsible, in the interest of 
the employer, for recruiting and hiring casual employees 
as needed to perform more extensive or more compli-
cated maintenance projects
.14 The record further reflects 
                                                          
 on.  
                                                                                            
13 Member Hurtgen notes that 
Rite Aid involves professionals.  As to 
such persons, the Board seeks to accommodate Sec. 2(12) of the Act 
(professionals are employees).  More particularly, the Board does not 
necessarily view as supervisory the authority that professionals have 

with respect to employees who perform ﬁmerely adjunctﬂ services for 
the professional.  The persons involved herein are not professionals.  In 
Member Hurtgen™s view, because 
they are supervisors under the 
Rite Aid test, it follows a fortiori that they are supervisors under the ﬁnor-
malﬂ test for supervisory status. 
14 In this regard, 
Clothing  & Textile Workers
, 210 NLRB 928 
(1974), relied on by our dissenting coll
eague, is distinguishable.   The 
employees whose status was at issue in that case were members of the 
staff of a national union whose duties 
were to coordinate local boycotts 
of nonunion products and who on occasi
on hired individuals to picket 
at targeted stores.  As explained in the decision, pickets were hired only 
on those occasions when sufficient volunteers could not be recruited 
from the ranks of striking union members, retired workers, relatives of 
union members, and local community groups, and the hiring was just as 
often done by local union officials as
 it was by the national union staff 
members.  There is no indication that it made any difference whatso-
ever to the national union whether 
the staff members involved them-
selves in the recruitment and hiring of
 pickets or whether they left those 
that casual employees are hired no
t just to do work that is 
ﬁadjunct toﬂ that of the techni
cal directors, but to work 
on projects which are separate from and in addition to 
those performed by the technical directors themselves. 
Thus, we do not agree that the cases cited by our col-
league support his position. 
3.  Because we have found 
that the technical directors 
are statutory supervisors, it follows that the Respondent 

did not violate Section 8(a)(1) by making allegedly coer-
cive statements to Timothy Hamilton and Patrick Mann, 
and did not violate Section 8(a)(3) by discharging Hamil-
ton.  Therefore, we shall dismiss the complaint.  And 
because the unit petitioned for in Case 2ŒRCŒ21540 
comprises only the technical 
directors and no statutory 
employees, we find that no question concerning 
representation exists, and we shall dismiss the petiti
ORDER The complaint in Case 2ŒCAŒ28430 is dismissed. 
IT IS FURTHER ORDERED
 that the petition in Case 2Œ
RCŒ21540 is dismissed. 
 CHAIRMAN GOULD
, dissenting.
 Contrary to the majority, I 
would find that the techni-
cal directors (TDs) are statutory employees, not supervi-
sors, and in agreement with the administrative law judge 
I would impose a 
Gissel1 bargaining order based on the 
Respondent™s multiple 8(a)(1) 
violations directed at TDs 
and the discharge of one of them in violation of Section 
8(a)(3). 
In making determinations of supervisory status under 
Section 2(11) of the Act, ﬁthe Board has a duty not to 
construe the statutory language too broadly because the 
individual found to be a supervisor is denied the em-
ployee rights protected under the Act
.ﬂ  St. Francis 
Medical Center-West
, 323 NLRB (1997).  In my view, 
the majority has violated this obligation and thereby have 

denied the TDs their organizational rights. 
The Respondent provides theatrical management ser-
vices to four theatres in New York City.  In this capacity, 

it negotiates license agreements with shows that perform 
in the theatres, performs bookkeeping and payroll func-
tions, and provides box office personnel, house manage-
ment, and janitorial services.  The Respondent™s manag-
ing director is in charge of these duties and responsible 

for supervising the TDs whom he hired at each of the 
four theatres. 
The duties of the TDs include attending preproduction 
meetings with representatives of the touring show, inter-

acting with show personnel regarding technical concerns 
in theatre production (e.g., advising on weight limits for 
hanging equipment and suggesting methods for set in-
 matters to the local officials.  Here, in contrast, it is clear that the hiring 
of casuals was one of the specific duties of the technical directors 
which they were required to perform 
in order to properly perform their 
jobs. 
1 NLRB v. Gissel Packing Co
., 395 U.S. 575 (1969). 
 UNION SQUARE THEATRE MANAGEMENT 73stallations), ensuring that fire and safety rules are ad-
hered to by show personnel, and performing maintenance 
and repair services such as painting theatre seats, chang-
ing marquee signs, and replacing burned out stage light-
ing.  None of these functions are cited by the majority as 
evidence of the TDs™ supervisory authority.  Rather, it is 
their occasional hiring of outside assistance to complete 

certain maintenance tasks which the majority finds trans-
forms the TDs into supervisors.  I do not subscribe to this 
view. 
 I agree with the Regional Di
rector that the exercise of 
hiring authority by the TDs is too sporadic to find them 
supervisors.  The Board, including one member of the 
instant majority, held recently that where, as here, indi-
viduals exercise sporadic 
supervisory authority over 
nonunit
 personnel, they will not be considered statutory 
supervisors.  
Legal Aid Society of Alameda County,
 324 NLRB No. 135, slip op. at 3 (Attorney Dwight Dicker-

son) (1997).  I concurred with
 the majority in that case, 
but went further to state that regardless of how often su-

pervisory authority was exercised by any of the attorneys 
at issue therein, including by
 Attorney Carolyn Leftridge, 
the fact that such duties we
re exercised over nonunit 
support personnel eliminated the potential for ﬁdivided 
loyaltyﬂ or conflict of interest within the unit and, there-
fore, no basis existed for excluding them, as supervisors, 
from the professional unit of attorneys.
2  Indeed, in a nonprofessional setting like the instant 
case, the Board has emphasized this conflict of interest 

theme as the proper focus in
 determining whether part-
time exercise of supervisory powers over nonunit em-
ployees requires a finding of statutory supervisory status.  
In 
Clothing & Textile Workers
,3 the petitioned-for unit 
were ﬁunion label staffﬂ members whose duties on behalf 
of their employer, a labor organization, consisted of co-

ordinating consumer boycott and organizational activities 
throughout the country.  In 
connection with these duties, 
they occasionally hired indi
viduals on a temporary or 
casual basis to picket or handbill, set their pay within 

certain monetary limits established by the employer, and 
terminated them when funding ran out or the union cam-
paign ended.  The Board reje
cted the contention that the 
staff members were supervisors because (1) as casual 

employees, the pickets/handbillers did not belong in the 
unit with staff members who hired them and thus no 
danger of intraunit conflict of
 interest was presented; and 
(2) the staff members™ occasional hiring was too infre-
quent to align them with management as to create the 
                                                          
                                                           
2 My only disagreement with the 
majority, which was the basis of 
my partial dissent in 
Legal Aid
,  was their decision to affirm and apply 
the test set forth in Detroit College of Business
, 296 NLRB 318 (1989) 
to exclude Attorney Leftridge from th
e attorney unit.  I stated that I would overrule 
Detroit College, but our disagreement in this regard 
does not, I submit, affect the supervisory question in this case. 
3 210 NLRB 928 (1974). 
more generalized type of conflict of interest envisioned 
by Congress in adopting Section 2(11) of the Act.
4  In this case, there exists no generalized conflict of in-
terest between the Respondent and the TDs because their 
hiring authority is exercised with minimal frequency.  
Nor is there any danger of intraunit conflict of interest 
because those whom the TDs hire are casuals whose 

short-term tenure with the Respondent, lasting no longer 
than a few days (or even hours as was the case with 
Timothy Hamilton, who hired only one individual to do 
6-8 hours of carpentry work), precludes their inclusion in 
the same unit with the TDs.  Accordingly, consistent 
with 
Clothing & Textile Workers
 and Legal Aid
, I would 
find that the TDs are not supervisors and I would adopt 

the judge™s order that the Re
spondent bargain with Union 
as the collective-bargaining
 representative of the TDs.
5  Nancy Reibstein, Esq., 
for the General Counsel. 
Joseph Turzi (Akin, Gump, St
rauss, Hauer & Feld, L.L.P
.), of 
New York, New York, for the Respondent. 
James Murphy, Esq. (Spivak,
 Lipton, Watanabe, Spivak & 
Moss, Esqs.), 
of New York, New York, for the Union. 
DECISION STATEMENT OF THE 
CASE STEVEN 
DAVIS, Administrative Law Judge.  Based upon a 
charge filed by Theatrical Protective Union, Local One, 
I.A.T.S.E., AFLŒCIO (the Union) on May 19, 1995, a com-
plaint was issued by the Region
al Office of the National Labor 
Relations Board on February 23
, 1996, against Minetta Lane 
Management, Inc. At the hearin
g, the Respondent™s name was changed to Union Square Theatre Management (Respondent) to 
reflect its correct name. 
The complaint alleges that during an organizational cam-
paign by the Union, Respondent 
violated the Act by having (a) 

created the impression that it was surveilling employees™ union 
activity; (b) warned and advise
d employees that it would be 
 4 Although the absence of a conflict of interest problem was the 
touchstone of the Board™s finding in 
Clothing & Textile Workers, 
 that 
the union staff members were not supervisors, the Board also held, 
relying on 
Adelphi University, 195 NLRB 639 (1972), that the staff 
members could not be deemed superv
isors in any event because there 
was no evidence that they spent more than 50 pe
rcent of their time 
exercising supervisory duties with respect to the pickets/handbillers.  
Detroit College reversed 
Adelphi
 to the extent it was interpreted as 
establishing a per se rule that any individual who supervises nonunit 

employees less than 50 percent of his time is not supervisor.  Although, 

in Legal Aid
, I advocated overruling 
Adelphi
 as well as Detroit College, I specifically endorsed the underlying premise of both cases that ﬁpro-

fessionals who only supervise nonun
it employees may nevertheless be 
included in a professional bargaining unit.ﬂ  
Legal Aid
, supra, 324 
NLRB No. 135, slip op. at 4.  See 
also my concurring and dissenting 
opinion in 
Rite Aid Corp
., 325 NLRB No. 134, slip op. at 3 (1998). 
That rationale is equally applicab
le here in a nonprofessional setting 

and warrants the conclusion that th
e TDs are not statutory supervisors 
and may be represented for purposes of collective bargaining. 
5 I find unpersuasive my colleagues™ attempt to distinguish 
Clothing
 & Textile Workers
 on the basis that there was ﬁno indicationﬂ that it 
mattered to the employer whether 
the staff members, as opposed to 
local union officials, hired the pick
ets.  The Board placed no relevance on this point in concluding that the staff members were not supervisors 
and it is irrelevant to the issue here. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 74futile for them to select the Union as their bargaining represen-
tative; (c) interrogated employee
s about their union activity; 
and (d) discharged employ
ee Timothy Hamilton.  
The complaint further seeks a bargaining order as a remedy 
for the above conduct, inasmuch as a majority of Respondent™s 
employees had selected the Union as their collective-bargaining 
representative, and a fair 
election could not be held. 
On April 29, 1996, a notice of hearing on objections and or-
der consolidating cases was issu
ed, consolidating for hearing 
the unfair labor practice case, not
ed above, with objections to the election, filed by the Union which essentially parallel the 
alleged unfair labor practices.  
Respondent denied the material allegations of the complaint, 
and asserted certain affirmativ
e defenses, and on May 22 and 
23, 1996, a hearing was held befo
re me in New York City.  
Upon the evidence presented in this proceeding, and my ob-
servation of the demeanor of th
e witnesses and after considera-
tion of the briefs filed by al
l parties, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a corporation, having its principal office and 
place of business at 100 East 17 Street, New York City, is en-
gaged in the business of providi
ng theatrical management ser-vices, and managed four off-Broadway theaters, including the 
Cherry Lane Theater, Minetta Lane Theater, Orpheum Theater, 
and the Union Square Theater. 
Annually, Respondent, in conduc
ting its business operations, provides services valued in ex
cess of $50,000 to theaters lo-cated within New York State which meet a direct test for the 
assertion of jurisdiction by the Board. Respondent admits and I 
find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
Respondent admits and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Organizational Campaign 
Respondent manages four off-Bro
adway theaters, as set forth 
above. It employs a technical di
rector at each theater.  
The duties of the technical director include the upkeep and 
maintenance of the facility; providing services to the produc-

tions or shows which rent the theater; assisting in the installa-
tion of the show, its run, and its removal from the theater; and 
ensuring that the theater facility
 is not damaged by the produc-
tion company, and that the city fire codes concerning scenery 
are adhered to by it.  
During the running of the production, the technical director  
acts as a member of the crew, performing stagehand and pro-
phand duties, and operating th
e light or sound board. 
In early April 1995, the Union began an organizing cam-
paign in which it sought to represent the technical directors of 
Respondent at each of its four lo
cations. Meetings were held, at 
which or shortly after which thr
ee of the four technical direc-
tors signed cards authorizing the Union to represent them as 
their collective-bargaining representative. By April 10, cards 
were signed by Timothy Hamilt
on, Patrick Mann, and Patrick 
O™Hanlon, who served as the te
chnical directors at the Union 
Square Theatre, Minetta Lane Theatre, and the Orpheum Thea-
tre, respectively. 
On May 4, the Union filed a representation petition with the 
Board. The alleged unfair labo
r practices occurred between 
May 4 and 12.  
The representation hearing opened on May 30, and on July 
20, a Decision and Direction of Election was issued, in which 
the Regional Director found, inte
r alia, that a unit of technical directors employed by Responde
nt at the four theaters was 
appropriate. The Regional Director specifically found, after 
considering evidence on the issues, that those employees were 
not managerial employee
s or supervisors as defined by the Act. 
Respondent filed a request for re
view with the Board, and on 
September 14, the Board denied the request as it raised ﬁno 
substantial issues warranting review.ﬂ 
The election results were that of approximately three eligible 
voters, one cast a vote against the Union, there were no votes 
cast for the Union, one ballot was void, and one ballot was 
challenged.  
On September 28, the Union filed objections to the conduct of the election, alleging the matters set forth in its charge filed 
in the instant case. 
B. Respondent™s Knowledge of the Union 
Hamilton testified that in mid-February he was interviewed 
and hired as a technical director by Alan Schuster, the manag-
ing director and top management official of Respondent. Pre-
sent was Mitch Christenson, th
e technical director Hamilton 
was replacing. 
Hamilton stated that Schuster to
ld him that Christenson was 
leaving to take an apprenticeship with the Union for a position 

with ABC-TV. Schuster then ﬁjoki
nglyﬂ said that Christenson 
was a ﬁtraitorﬂ and that he did not like unions. Hamilton re-
sponded that he had nothing to do with them.
1 Schuster testi-
fied, denying the remarks attributed to him by Hamilton. 
Hamilton worked in the Union Square Theater, the same 
theater in which Schuster had his 
office. As set forth above, the 
Union filed its petition on May 4. Hamilton testified that on 
May 4 or 5, he was present in 
Schuster™s office when Schuster 
opened the envelope which contained the petition. Schuster 
announced that he received a 
petition from the Board for a vote 
for unionization, and that ﬁit lo
oks like you are the only one 
that gets a vote.ﬂ Hamilton ques
tioned this, and Schuster noted 
that ﬁit says employees of Minetta Lane Management.ﬂ Hamil-
ton asked if that would mean th
at the employees of all his thea-
ters were included. Schuster said that he thought so.  
The body of the petition reads, ﬁMinetta Lane Managementﬂ 
as the name of the employer, and lists the Union Square Thea-
ter as the address of the establ
ishment involved. It should also 
be noted that the petition stated 
that four employees were in the 
unit. The unit sought refers the reader to a rider, which states 
that employees at all four theaters were included in the unit.  
Hamilton testified that about 1 hour later, Schuster sum-
moned him to his office in which Doreen Chila, Schuster™s 
assistant, was present. Schuster told him that he wished that 
Hamilton had not ﬁliedﬂ to him when he asked about the Union 
earlier. Hamilton replied that he did not believe that he had lied, 
adding that Schuster did not as
k him a question about the Un-ion. Schuster responded that Ha
milton had lied by ﬁomission.ﬂ 
Hamilton again answered that he
 did not lie since Schuster had 
                                                          
 1 It should be noted that in his 
pretrial affidavit, Hamilton only 
quoted Schuster as saying that he 
did not like unions, and had no use 
for unions. The affidavit did not mention Christenson, or Schuster™s 
alleged statement that he was a traitor. 
 UNION SQUARE THEATRE MANAGEMENT 75not asked a specific question, and he had not volunteered any 
information. Hamilton added, th
at if he was being asked now, 
he knew about the Union, but did not think it was going to go ﬁvery far.ﬂ 
Schuster responded that ﬁappar
ently pledge cards were 
signed and you™ve had meetings 
with Union officials.ﬂ Hamil-
ton replied that Schuster would 
have to ask the Union whether 
pledge cards were signed or meetings held because he did not have to answer that question, and he believed that the inquiry 
was illegal. 
Schuster answered that he had to speak to a labor attorney, 
because he would ﬁfight it tooth and claw and the Union will 
ask for something and we won™t budge, and so you™ll be paying 
union dues and your paychecks will get smaller and then they™ll 
ask for something and you won™t get it and you™ll be asked to 
go out on strike Š and you™ll be on a picket line and somebody 
else will be in here taking y
our job.ﬂ Hamilton responded that 
he believed that ﬁthis is a good
 thing for me personally and I 
[don™t] think that it should bother our working, professional 
relationship.ﬂ Schuster flatly denied that 
either conversation had taken 
place. Chila testified that she could not recall that conversation, 
and did not believe that she 
was in the office on May 5. 
Patrick Mann, the technical director at the Minetta Lane 
Theatre, testified that sometime in May, Schuster came to the 
theater and told him that he had ﬁreceived information that Tim 
and P. J. had been approached and had expressed interest in 
being represented by Local 1, 
and had signed pledge cards.ﬂ 
Schuster added that he could no
t ask Mann that question. Mann 
replied that if Schuster had been told that those two had been 
approached, then he was sure that they had been approached.  
Mann further stated that Schuste
r said that it ﬁwould not be 
in the best interests of off-Bro
adway if we became unionizedﬂ 
because it would ﬁescalate costs,ﬂ and noted that the directors 
would be paid the same amount of money, but they would take 
home less money because they w
ould have to pay union dues. 
Mann stated that he could have initiated the above conversation 

with Schuster by asking him if any one Mann knew was at the 
hearing, and noted that Schuster 
did not pressure or threaten 
him in any way. 
Schuster denied saying this to
 Mann. He conceded speaking to Mann, however, at about that 
time, and related being told at 
the hearing by Alan Myers, a union official, that if Schuster 
permitted the Union to represent the men, he (the official) 
would make sure that the empl
oyees did not make any more 
money than they earned now. Sc
huster observed that the em-ployees would actually be making
 less money since they had to 
pay union dues. The union official told him not to worry about 

such matters. Myers testified, denying he made such a comment 
to Schuster.  
C. Hamilton™s Employment and Discharge 
In early February 1995, Hamilton began his employment at 
the Union Square Theatre as a technical director. He testified 
that his duties included photoc
opying timesheets, fire code 
laws, invoices, and copies of recei
pts, and stated that he copied 
documents for Schuster at his specific request. Schuster denied 
ever asking Hamilton to copy documents for him.  
Hamilton testified that on May 
12, he went to the copy ma-
chine in order to copy an invoice for an order of lamps. He 
noticed fax paper, one or several pages, face down, on top of 
the machine. He picked them up, lifted the machine™s lid, and 
saw a page on the glass face down,
 and also noticed that two or 
three copies, face up in the copy tray, had already been made. 
Hamilton picked up the copy that was on the glass, noticed 
that it was not the same page that was face up in the tray, and 
then determined that it had not 
been copied. He put it back on 
the glass and made a copy of it. 
In deciding to make copies of 
these pages, Hamilton stated that
 he believed that he was help-
ing a coworker, Chila, who may have inadvertently left the 
papers in the machine or forg
otten to finish copying them. 
He took the next page that was 
in his hand and began to read 
it: It said, ﬁwhat are the duties of the technical director?ﬂ He 
then realized that these papers were related to the union situa-
tion.  At that moment, Chila entered the room and told him she 
needed the document. Hamilton said that he was going to copy 
it but it looked like it was none 
of his business. He gave her the 
documents and left. Hamilton de
nied making a copy of the 
pages for himself, or keeping any copies he made. 
Chila testified that she was told by phone by Respondent™s 
attorney that he was sending an important and confidential fax 
concerning the union situation and the hearing, and that she 
should watch for it, remove it fro
m the fax machine and give it 
to Schuster as soon as he arrived 
at work. She received the fax. 
As she was preparing to copy it she was called away to take a 
phone call. Before leaving the 
room, she put the documents face down on a counter next to the fax machine,  and turned on 
the copy machine.  
When Chila returned to the r
oom after only about 5 minutes, 
she saw Hamilton looking at, and ﬁthumbing throughﬂ  the 
documents, while copying them. She saw him copy only one 
page. Chila asked Hamilton for 
the document and he said he was ﬁjust going to copy it for you. They™re asking . . . the same 
questions they™re asking us.ﬂ 
Hamilton then gave Chila the 
documents. Chila did not see Hamilton take or keep any of the 
papers.  Chila phoned Schuster and told him that he saw Hamilton 
making photocopies of a confiden
tial document that she had received from Respondent™s attorneys. 
Hamilton testified that he was called into Schuster™s office. 
Schuster asked him if he was making copies of the document. 
Hamilton admitted that he had, ﬁbut not in the way that you 
mean to be asking me,ﬂ explaining that he believed that he was 
helping Chila, stating that he 
assumed that she left the docu-
ment and that he was helping her complete its copying. Schus-
ter told him that the paper stated that it was a confidential 
document between him and his attorney. Hamilton replied that 
he had not seen that page. Schuster asked him why he copied it, 
and Hamilton repeated that he be
lieved that he was doing Chila a favor. Schuster then told Hamilton that he could not tolerate 

such behavior and fired him. Hamilton said that he did not do 
ﬁwhat you are accusing me of.ﬂ Sc
huster then said that he could 
not trust Hamilton and discharged him.
2 Schuster testified that he di
d not discharge Hamilton for 
simply looking at the document. 
He fired him for taking, copy-
                                                          
 2 Hamilton testified that he made notes of his May 5 and 12 conver-
sations immediately after the conver
sations occurred. Copies of the 
notes that he retained were received 
in evidence. He also testified that 
he sent copies by fax to the Union. Upon a request by the Union at the 
hearing, I directed that a search be made for those notes, and if an 
agreement was reached concerning th
em, they should be submitted to 
me for receipt in evidence. No agre
ement having been reached, I reject 
their offer in evidence, and 
I have not considered them. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 76ing, and reading it. Schuster noted
 that if Hamilton had simply 
come across a document left by accident and read it, that 
probably would not be grounds fo
r discharge. He further con-
ceded that it would not have been unusual for Hamilton to have 
seen a document ﬁlying around,ﬂ
 pick it up, and see who it 
belonged to. But such were not the extent of Hamilton™s ac-

tions. Chila testified that Hamilton told Schuster that he was trying 
to do Chila a favor by completing the copying of papers, but 
denied that she had begun the copying process when she left the 
room to take the call. 
Schuster testified that Chila phoned him, telling him that she 
ﬁjust caught Tim Hamilton taking a document and photocopy-
ing it.ﬂ Schuster stated that he
 discharged Hamilton for taking, 
reading and photocopying a confidential document. When he 
asked Hamilton why he copied 
the document, Hamilton replied 
that he was curious. Schuster asked if he was aware that he was 
copying a confidential document,
 and Hamilton re
plied that he was not, adding that he was not 
a spy. Schuster noted that he 

did not discharge Hamilton for simply looking at the docu-
ments. Further, Schuster conceded 
that he had no evidence that 
Hamilton had copied and then taken the document with him. 
Schuster further stated that part of the reason for the discharge 
was that he believed that it was possible that he would take the 
documents for his use or for the use of the Union. 
At the representation hearing, Schuster testified that he dis-
charged Hamilton because he had ﬁmisappropriatedﬂ the docu-
ments, which Schuster defined as st
ealing. He testified here that 
when requested, Hamilton gave Chila the document. 
The fax itself consists of a fax transmittal page, a cover let-
ter, and a seven-page questionnaire. The transmittal page and 
cover letter clearly state that the message is from Respondent™s 
attorneys to Schuster. The transmittal page notes that the in-
formation contained in the message is privileged and confiden-
tial. The cover letter states that the message contains charts and 

questions that must be answered in preparation for the represen-

tation hearing. The questionnaire
 requests information concern-
ing the ownership of the four theaters, the names and responsi-
bilities of management personnel, clerical employees, other 
employees, the names and dates 
of employment 
of technical directors of Respondent, and also requests detailed information concerning the technical direct
ors™ responsibilities. The docu-
ments contained no legal advice
 from Respondent™s attorneys 
or information of a substantive nature. 
The theater staff, as well as
 production company personnel 
not employed by Respondent, ha
ve access to and use the fax and copy machine, which are located in a well-traveled area of 

the theater.  
Mann testified that shortly after the termination, Hamilton 
told him that the reason for the discharge was that he had been 
ﬁmistakenlyﬂ making some c
opies he later learned was information between Schuster and his attorney, and that he had 
ﬁfucked up.ﬂ There was testimony concerning two incidents involving 
Hamilton™s work performance. Ho
wever, Schuster did not con-
sider them in his decision to discharge him. 
D. The Supervisory and Unit Issues 
Respondent asserts as an affirmative defense that Hamilton 
and the other technical director
s are managerial employees and 
supervisors within the meaning of 
the Act. It also denied that 
the unit alleged in the complaint was an appropriate unit; that 
Hamilton did not have the protection of the Act; and that the 
alleged 8(a)(1) conduct was made
 to statutory supervisors. 
I denied the General Counsel™s re
quest to strike that affirma-
tive defense. In seeking to prove its affirmative defense, Re-

spondent relies on the same evidence as it presented at the rep-resentation hearing. In its answ
er, and at the hearing, Respon-
dent sought to relitigate that 
issue. The General Counsel ob-
jected, and I permitted Respondent
 to submit evidence concern-
ing that matter. Accordingly, the record in the representation 
case was received in evidence here.  
As set forth above, based upon such evidence, and a request 
for review filed on those issues, the Board denied the request 
for review, finding that it raised
 no substantial issues warrant-ing review, and upheld the Regiona
l Director™s findings that the 
unit was appropriate, and that th
e technical directors were not 
managerial employee
s or supervisors. 
I have carefully considered the record in the representation 
case, and Respondent™s arguments, 
which it raised in the repre-sentation hearing, that Hamilton and the other technical direc-
tors are managerial employees a
nd statutory supervisors, that 
the unit sought is inappropriate, and that the Regional Director 
improperly certified the Uni
on following the election.  
Section 102.67(f) of the Board™s Rules and Regulations 
states in relevant part that ﬁdenial of a request for review shall 
constitute an affirmance of the Regional Director™s action 
which shall also preclude relitigating any such issues in any 
related subsequent unfair 
labor practice proceeding.ﬂ 
I need not reach the question of
 whether this is a related un-
fair labor practice proceeding in view of my decision herein 
that even assuming that such evidence was properly received 
herein, the evidence, as set forth in the representation case hear-
ing supports the findings reached by the Regional Director, 
who concluded that the technical directors are employees cov-
ered by the Act, and not manage
rial employees or supervisors 
within the meaning of the Act.  
Thus, I find, for the reasons set forth by the Regional Direc-
tor in the Decision and Directi
on of Election dated July 20, 
1995, that the technical director
s do not possess the authority, 
in the interest of the Respondent, to hire, transfer, suspend, lay 
off, recall, promote, discharge,
 assign, reward, or discipline 
other employees of Respondent, or responsibly direct them, or 

adjust their grievances, or effectively recommend such actions. 
I also find that the technical directors do not formulate or effec-
tuate Respondent™s policies, or have routine discretion in the 
performance of their jobs inde
pendent of Respondent™s estab-
lished policies.  
I further find, for the reasons set forth in the Decision and 
Direction of Election, that the unit set forth therein, and also 
alleged in the complaint, as follows, is an appropriate collec-
tive-bargaining unit: 
 All full-time and regular part-time technical directors em-
ployed by Respondent at its Union Square Theater, 100 East 
17th Street, New York, New Yo
rk; Orpheum Theater, 126 
Second Avenue, New York, New York; Minetta Lane Thea-
ter, 18 Minetta Lane, New York
, New York; and 
Cherry Lane 
Theater, 38 Commerce Street, 
New York, New 
York, exclud-
ing all other employees, including box office staff, porters, 
ushers, concession staff, mana
gers, and guards, professional 
employees and supervisors as defined in the Act. 
 UNION SQUARE THEATRE MANAGEMENT 77Analysis and Discussion 
The Alleged Violations of Section 8(a)(1) of the Act 
The complaint alleges that on about May 4 and 8, Schuster 
created the impression that Resp
ondent was surveilling its em-
ployees™ union activity, and warned
 and advised employees that 
it would be futile for them to select the Union as their bargain-
ing representative. 
I find, as set forth above, that
 on about May 4, when Schus-
ter received the Union™s petition, he told Hamilton that ﬁappar-
ently pledge cards were signed 
and you™ve had meetings with 
Union officialsﬂ, and that Respondent would fight its organiza-
tion ﬁtooth and claw.ﬂ Schuster also
 gave a scenario as to what 
Hamilton could expect from union 
representation: the payment 
of union dues, smaller paycheck
s, the Union™s making a de-mand, Respondent™s refusal to accede to the demand, a strike 
and picketing, and his replacement.  
I credit Hamilton™s version of this conversation. He gave a 
forthright, detailed, credible 
version of Schuster™s reaction 
when he received the Union™s petition. On the other hand, 

Schuster™s flat denial that the conversation took place strains 
credulity. In crediting Hamilton, I stress particularly that he 
quoted Schuster saying that it appeared that Hamilton would be 
the only employee who would vo
te. That Schuster would men-
tion that is supported by the body of the petition which lists the 
Union Square Theater as the address of the establishment in-
volved. Further, Hamilton™s test
imony that he corrected Schus-
ter™s misreading of the petition by noting that ﬁemployees of 
Minetta Lane Managementﬂ might include all the employees at 
all the theaters is quite believable. 
The May 8 conversation apparently refers to employee 
Mann™s testimony that he was told by Schuster that Schuster 

had received information that
 Hamilton and O™Hanlon ﬁhad 
been approached and had expre
ssed interest in being repre-
sented by Local 1, and had signed pledge cards.ﬂ  I credit 
Mann™s testimony, which is believ
able in part because Schuster 
made similar statements to Hamilton 1 week before.  
ﬁThe test for determining whether an employer has created 
an impression of surveillance is
 whether the employee would 
reasonably assume from the statement that his union activities 
had been placed under surveillance.ﬂ 
Flexsteel Industries
, 311 NLRB 257 (1993). By telling Hamilton that he believed that 
pledge cards were signed and 
Hamilton had meetings with un-
ion officials, Schuster clearly created the impression that Ham-
ilton™s union activities were monitored. That may not have 
actually been the case. In fact, Schuster may just have assumed 
from the petition™s filing that union activities had occurred. But 
nevertheless, in order to find a viol
ation, it is not necessary that 
Schuster actually possessed knowledge of Hamilton™s union 

activities, or that he was actively engaged in surveillance. 
Flex-
steel,
 supra. I also find that Schuster™s remarks to Mann are equally 
unlawful. Although Schuster did 
not say that he had informa-
tion that Mann had signed a card, that implication was clear 
since Schuster said that he could not ask that question of Mann. 
Clearly, if Schuster possessed 
information that Hamilton and 
O™Hanlon had been approached, expressed interest in joining 

the Union, and had signed card
s, the impression being given 
Mann was that Schuster knew that
 the same applied to him. 
Schuster did not say that he had no information concerning 
Mann™s union activities Š only th
at he could not ask Mann 
about it. Under the standard set 
forth above, I find that Schuster 
created the impression that Mann™s union activities had been 

monitored.  The complaint further alleges that these remarks to Mann 
constitute unlawful interrogation. I find that by telling Mann 
that his coworkers had expressed 
an interest in union represen-
tation and had signed cards, but th
at Schuster could not ask that 
question of Mann, Schuster was 
thereby inviting Mann to dis-
close his own desire for representation, or causing him to 
choose between lying to Schuster or revealing that he had, in 
fact, signed a card for the Union. 
De Jana Industries
, 305 NLRB 845, 848 (1991).  
These comments to Mann are unlawful ﬁnot only because 
[they] create the impression of surveillance, but also because 
[they] solicit a reply regarding the employee™s union sympathy, 
thus constituting an attempt to interrogate in violation of Sec-
tion 8(a)(1) of the Act.ﬂ Great Dane Trailers
, 293 NLRB 384, 
385 fn. 8 (1989).  An employer cannot put an employee in such 

a position without violating the Act. I find that Schuster™s 
comment reasonably tended to restrain, coerce, or interfere with 
Mann in the exercise of the rights guaranteed by the Act. 
Ross-more House, 269 NLRB 1176 (1984).  
I accordingly find that Schuster™s remarks to Hamilton and 
Mann created the impression of surveillance of their union 
activities, and that he interrogated Mann by his remarks to him. 
Schuster™s statements to Ham
ilton concerning the predicted 
course of bargaining clearly presented a picture that union rep-
resentation would be futile, as alleged in the complaint. Thus, 
Schuster spoke in absolute terms concerning the consequences 
of unionization and the bargaining 
process. He said that the 
Union would make a demand and Respondent ﬁwon™t budgeﬂ 
and the employees ﬁwon™t get itﬂ and then they would strike 

and replacements would be hired. Thus, Respondent told Ham-ilton in effect that the Union™s selection would result in his 

going on strike and losing his job.
3  Respondent, thus, unlawfully anti
cipated a refusal to bargain 
in good faith with the Union. The implication of Schuster™s 

remarks was that Respondent would not bargain in good faith 
with the Union, thereby foreclosing agreement. I accordingly 

find that Respondent violated the 
Act by advising Hamilton that 
it would be futile for him to select the Union as his bargaining 
representative. 
Forrest City Grocery Co
., 306 NLRB 723, 729 
(1992). III. THE DISCHARGE Schuster discharged Hamilton fo
r, inter alia, ﬁtakingﬂ the 
document. He stated that Chila 
told him that Hamilton took it. 
Chila did not so testify. It is 
clear the Hamilton did not take the 
document, he only looked at it and copied it. There is no evi-

dence that he retained a copy. 
Hamilton™s testimony at hearing was consistent with the ex-
planation he gave Schuster imme
diately when confronted, as 
testified by Chila: that he believed he was doing Chila a favor 

by copying a document whose pages had been partly copied, 
and was left at the copy machine. 
                                                          
 3 In her brief, the General Counsel asserts that Schuster™s comments 
to Hamilton are also an unlawful 
interrogation and a threat of dis-
charge, and urges that I make findings
 to that effect. However, since 
those statements were not so alleged in the complaint, and since such 
findings would only be cumulative, I will not do so. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78A. The General Counsel™s Case 
As set forth above, the evidence establishes that Hamilton 
signed a card for the Union, and that he was the subject of a 
hostile encounter with Schuster when he received the Union™s 
petition. Thus, Schuster accused Hamilton of lying by not an-
swering fully Schuster™s questi
on concerning the petition. In 
addition, I have found that Hamilton was the subject of 8(a)(1) 

violations of the Act committed by Schuster: the unlawful crea-
tion of the impression of surveillance, and a warning that it 
would be futile for employees to
 select the Union as their bar-
gaining representative. 
In addition, the timing of the discharge, coming only about 1 
week after the violations of Sec
tion 8(a)(1), strongly supports a 
finding of unlawful motivation in the discharge.  
I accordingly find that the General Counsel has shown that 
Hamilton™s union activities were a motivating factor in his dis-
charge. 
Wright Line, 251 NLRB 1083 (1980). The burden then 
shifts to Respondent to prove that it would have discharged 
Hamilton even in the absence of his union activities. 
Wright Line, supra. B. Respondent™s Defenses 
Schuster testified that he disc
harged Hamilton, in part, be-
cause he ﬁtookﬂ a confidential document. The evidence does 
not support the claim that Hami
lton took the faxed document. 
Rather, the evidence which Respondent does not dispute, is that 
Hamilton came upon the fax, looked at it, and made photocop-
ies of all or part of it. Hamilton™s defense is that he undertook 
that action innocently, in an effort to help a coworker who had 
left it, according to him, partly copied, in the copying machine. 
Accordingly, Respondent™s claim that Hamilton took the 
document is not supported by the evidence. Thus, the record 
does not show that Respondent had a reasonable or honest be-
lief that Hamilton took a confidential document. 
Paper Mart
, 319 NLRB 9, 10 (1995). 
Respondent™s argument is that Hamilton deliberately looked 
at it, and made a copy of it with an intent to use it or give it to 
the Union. 
The first question is whether the material viewed by Hamil-
ton was in fact confidential whic
h he had no right to view. The 
first pages of the fax set forth that it was confidential, and 

clearly stated that it was 
a communication from Respondent™s 
attorneys to its client. Hamilton stated that he did not see the 
notice of confidentiality. 
The document was clearly not intended for inspection by 
anyone other than Schuster or his assistant, Chila, to whom it 
was entrusted. However, it appears obvious that Hamilton did 
not by surreptitious means seek
 to obtain the document. ﬁHe 
did not sneak into the office and the office was not one where 
he had no right to be.ﬂ His conduct was, ﬁthroughout the inci-dent, open and frank.ﬂ 
Gray Flooring, 212 NLRB 668, 669 (1974). In addition, the document was located in a well-traveled 
area at machines which are routinely used by employees and 
visitors. Gray, supra. Rather, the information came to him in 
the ﬁnormal course of work activity and association.ﬂ 
Ridgely Mfg. Co., 207 NLRB 193, 197 (1973).  
Most significantly, Schuster stat
ed that he would not have discharged Hamilton if he had 
simply looked at the document. 
That is all that Hamilton did.
 He looked at the document and 
was in the process of copying it for Chila. In addition, by stat-
ing that Hamilton™s viewing of
 the document would be permis-
sible, Schuster waived any cla
im of confidentiality he might 
have had.  
Schuster of course, claims that Hamilton did more than 
merely looking at the document 
to determine who it belonged 
to. Rather, according to Schuster, 
he made a copy of it in order 
to supply it to the Union. As not
ed above, no evidence exists to 
support this claim. I accept Hamilton™s statement, made imme-
diately when confronted by Schuster, and as corroborated at the 
hearing by Chila, that he made th
e copy in order to help her. 
Thus, this case is far different than those in which employees 
were lawfully discha
rged for taking confidential documents. In 
such cases, the employee entered private offices, searched 

through private files and copied confidentia
l documents. Road-way Express
, 271 NLRB 1238, 1239 (1984); 
Western Clinical 
Laboratory, 225 NLRB 725, 750 (1976). The evidence here 
supports a finding that Hamilton had photocopied documents as 
part of his daily routine, and had copied documents for Schus-ter. He did not enter any private office or open any files with a 
purpose to take and copy the 
document. Rather, the document 
came to his attention as he was performing his regular work 
activities.  
I accordingly find and conclude that Respondent has not 
proven that it would have discharged Hamilton even in the 
absence of his union activities. 
Wright Line, supra. 
IV. THE BARGAINING ORDER
 The appropriate collective-bargai
ning unit is set forth above. 
On about April 10, 1995, the unit consisted of four employees. 

As of that date, three, a majority, had signed cards authorizing 
the Union to represent them for the purposes of collective bar-
gaining. 
Based upon the violations found above, I find that the 
Board™s traditional remedies would not be sufficient to ensure 
that a fair election could be held. Thus, immediately upon his 
receipt of the representation petition, Schuster engaged in a 
hostile confrontation with Hamilton, accusing him of lying 
concerning his knowledge of the Union. That same day, Schus-
ter created the impression of surv
eillance, and warned Hamilton 
that it would be futile for him to seek representation by the 
Union. A few days later, Schuste
r again created the impression 
of surveillance with Mann and in
terrogated him about his union 
activities. A few days after that Hamilton was discharged in 
violation of the Act. That occurred only 1 week following Re-
spondent™s receipt of the petition. 
It must be noted that all these violations were committed by 
Schuster, Respondent™s top mana
gement official. The unit af-fected was very small Š only four
 individuals, 50 percent  of 

whom were the subject of dire
ct violations by Schuster. 
The swiftness of Respondent™s unlawful response to the un-
ion campaign, the extent of the violations, which included the 
discharge of 25 percent of the unit, and the small size of the 
unit ﬁsent its employees the unequivocal messageﬂ that Re-
spondent would not tolerate uni
on organization. That message may be expected to have a ﬁlasting effect on the unit employ-

ees™ exercise of their rights to organize. 
Electro-Voice, Inc
., 320 NLRB 1094 (1996). 
Respondent™s activities struck at
 the core of the Union™s or-
ganizational effort and served to destroy any opportunity of 
union representation without a ba
rgaining order. Accordingly a 
bargaining order authorized in 
NLRB v. Gissel Packing Co
., 
395 U.S. 575 (1969), is the only meaningfully appropriate rem-

edy.  
 UNION SQUARE THEATRE MANAGEMENT 79V. THE REPRESENTATION CASE
 The election results were that of approximately three eligible 
voters, one cast a vote against the Union, there were no votes 
cast for the Union, one ballot was void, and one ballot was 
challenged.  
On September 28, the Union filed objections to the conduct of the election, alleging the viola
tions set forth in its charge in 
this case: that Respondent disc
harged Hamilton, interrogated 
employees concerning their union 
membership and activities, 
and threatened employees with re
prisals because of such activi-ties. The Union™s objections were substantially identical to the 
conduct alleged as unfair labor practices.  
Inasmuch as I have found that Respondent committed suffi-
ciently pervasive and extensive unfair labor practices to warrant 
the issuance of a bargaining order, I shall recommend that the 
election be set aside, that Case 2
ŒRCŒ21540 be dismissed, and 
that all proceedings in connection therewith be vacated.   
CONCLUSIONS OF 
LAW 1.  Respondent, Union Square Theatre Management, Inc., is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
2.  The Union, Theatrical Protective Union Local No. One, 
I.A.T.S.E., AFL
ŒCIO, is a labor organization within the mean-
ing of Section 2(5) of the Act. 
3.  By discharging Timothy Hamilton, Respondent violated 
Section 8(a)(3) and (1) of the Act. 
4.  By creating the impression that its employees™ union ac-
tivities had been placed under surveillance, Respondent vio-
lated Section 8(a)(1) of the Act. 
5.  By interrogating employee
s about their union activities 
and membership, Respondent viol
ated Section 8(a)(1) of the 
Act. 
6.  By warning and advising it
s employees that it would be 
futile for them to select the Union as their bargaining represen-
tative, Respondent vi
olated Section 8(a)(1) of the Act. 
7.  The following unit is an appropriate unit for the purposes 
of collective bargaining within 
the meaning of Section 9(b) of 
the Act: 
 All full-time and regular part-time technical directors em-
ployed by Respondent at its Union Square Theater, 100 East 
17th Street, New York, New Yo
rk; Orpheum Theater, 126 
Second Avenue, New York, New York; Minetta Lane Thea-
ter, 18 Minetta Lane, New York
, New York; and 
Cherry Lane 
Theater, 38 Commerce Street, 
New York, New 
York, exclud-
ing all other employees, including box office staff, porters, 
ushers, concession staff, mana
gers, and guards, professional 
employees and supervisors as defined in the Act. 
 8.  Since on about April 10, 1995, the Union has been the 
exclusive collective-bargaining representative of the employees 

set forth in the appropriate collective-bargaining unit, above. 
9.  By the conduct set forth in paragraphs 3 through 6, above, 
Respondent has undermined the majority status of the Union, 
and has precluded any likelihood 
that a fair election could be 
held. 10.  Respondent has violated Section 8(a)(5) and (1) of the 
Act since April 10, 1995, by refusing to recognize and bargain 

with the Union in the above-defined collective-bargaining unit. 
11.  The unfair labor practices
 found above constitute unfair 
labor practices affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act. 
THE REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I shall recommend that it cease and desist there-
from, and take certain affirmative action which is necessary to 
effectuate the policies of the Act. 
Having found that Respondent un
lawfully discharged Timo-
thy Hamilton, it is recommended 
that the Respondent offer him 
immediate and full reinstatement to his former job, or, if that 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges previously enjoyed, and make him whole for any loss of 
earnings he may have suffered 
by reason of his unlawful dis-
charge, less any interim earnings, to be computed in the manner 
established by the Board in 
F. W. Woolworth Co., 90 NLRB 
289 (1950), with interest as computed in 
New Horizons for the 
Retarded,
 233 NLRB 1173 (1987).  
It is further recommended th
at Respondent recognize and 
bargain with the Union as its 
employees™ collective-bargaining 
representative in the unit found appropriate. 
[Recommended Order omitted from publication.] 
 